Title: To Benjamin Franklin from James Bowdoin, 6 September 1774
From: Bowdoin, James
To: Franklin, Benjamin


Dear Sir
Boston Septr. 6. 1774
  I am much obliged to you for introducing me to the acquaintance of General Lee. He came hither from the Southward about a month ago, when I had the pleasure of receiving by him your agreable Letter of July 28. 1773. The character you give of him is very just, and what compleats it is, that he is a hearty Friend of America. This may be no Recomendation of him with ministerial Politicians and those that very laughably stile themselves Friends of Government, who are either so weak as to see that the real Interests of Britain and America are mutual and closely connected, or seeing it are wicked enough to pursue  measures destructive of both, which however from the systematic corruption prevalent they expect will turn to their own Emolument. The Several Acts of Parliament relative to this Town and Province will instamp eternal infamy on the present Administration, and tis probable that they themselves will soon See the beginning of it. The Spirit those Acts have raised throughout the Colonies is surprising. It was not propagated from Colony to Colony, but burst forth in all of them spontaneously as soon as the Acts were known, and there is reason to hope it will be productive of an union that will work out the Salvation of the whole. The Congress now holding at Philadephia which was intended to effect such an Union, it is earnestly wished may be the means of establishing on a just and constitutional basis a lasting harmony between Britain and the Colonies. In the meantime We in this Province are and shall be in a disagreable state occasioned by the above mentioned Acts. The Port-Act in all conscience cruel enough, is made much worse than it is in itself by the Executors of it, who have laid restraints not warranted by the Act, and in many instances of their Conduct have appeared destitute of every sentiment of humanity. This Act was intended to be temporary, but its continuance will depend on ministry: however it is to be hoped it will some time or other have an end. But the Act for reducing the Province to a military Government, from which more numerous and extensive evils will Accrue, was intended to be perpetual. The People of the Province are highly and universally incensed at it, and appear determined, even if they should stand alone, not to Submit to it, be the consequences what they may: and the other Governments, those of New England especially, are as much incensed as they, and will not suffer it to be carried into execution. Six Regiments are now here, and Genl. Gage ’tis said, has sent for two or three from Canada and expects soon a couple more from Ireland. Whether he will think these or a much greater number added to them Sufficient to enforce submission to the Act, his letters to ministry will inform them, and [in] time every body else. In apricum proferet aetas.

A sort of Enthusiasm seems universally prevalent, and it has been greatly heightened by the Canada Act for the encouraging and establishing Popery. Pro Aris et focis, our all is at stake, is the general cry throughout the Country. Of this I have been in some measure a witness, having these two months past been journeying about the Province with Mrs. Bowdoin on account of her health: the bad state of which has prevented my attending the Congress, for which the Assembly thought proper to appoint me one of their Committee. But it is needless to enlarge on the Subject of American Affairs, as the worthy and ingenious Gentleman, Mr. Josiah Quincy junr. of distinguished abilities in the Profession of law, who does me the favour to take charge of this letter, can give you the fullest information concerning them: and his information may be depended on. To him I beg leave to refer you, and at the same time take the liberty to recommend him to your friendship and acquaintance.
I cannot conclude without expressing my indignation at the unworthy treatment you received from the bronzed Wedderburn, whose illiberal and impertinent harangue answered neither of the Purposes for which it was intended: it neither exculpated his Culprit Client, nor fixed any dishonour on you. The dishonour of such Billingsgate is all his own, unless those that suffered it be intitled to a Part of it.
I am glad to understand your Retirement is not displeasing to you. In one view of it I am sure it will not be displeasing to the friends of Science: as it will give you a further opportunity of exerting your happy Genius in the walks of Philosophy. I am with real and great Esteem Dear sir your most obedient humble Servant
J Bowdn

I cannot learn for what reason Mr. Temple was displaced. The only one I have heard of, the sending here the infamous Letters of certain persons, you have clearly and fully obviated, by publicly taking upon yourself that most meritorious Act.
Benja Franklin. Esqr. in London

